ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
HP Enterprise Services LLC                 )                    ASBCA Nos. 58683, 58940
                                           )
Under Contract No. NNXl lAAOlC             )

APPEARANCES FOR THE APPELLANT:                                  Richard J. Conway, Esq.
                                                                Michael J. Slattery, Esq.
                                                                Andrew E. Smith, Esq.
                                                                Adele H. Lack, Esq.
                                                                 Dickstein Shapiro LLP
                                                                 Washington, DC

APPEARANCES FOR THE GOVERNMENT:                                 Vincent A. Salgado, Esq.
                                                                 NASA Chief Trial Attorney
                                                                Victoria H. Kauffman, Esq.
                                                                James T. Mahoney, Esq.
                                                                Alexander T. Bakos, Esq.
                                                                Troy D. Taylor, Esq.
                                                                 Trial Attorneys
                                                                 Office of the General Counsel
                                                                 National Aeronautics and Space
                                                                  Administration
                                                                 Washington, DC

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 17 November 2014                             ,-u .......




                                                           7
                                                                  t         '7

                                               c___ ,/·                 ,,..·,   ,?       /?
                                                                 .,,- -i,, ~          l   -Z,(_~
                                                   ELIZABETfl-1\v. NEWSOM
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58683, 58940, Appeals of HP
Enterprise Services LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2